Citation Nr: 1742631	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her daughter, C.S.



ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army during World War II from March 1944 to August 1945.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Oakland, California, Regional Office (RO).

The Veteran died in June 2008 prior to the Benefits Improvement Act of 2008, which allows substitution in cases involving claimants who die on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145,4151 (2008).  As such, the present claim is governed by the prior law.

A video conference hearing on this matter was held before the Board in June 2017, before the undersigned Veterans Law Judge.  During the hearing, the appellant requested that the record remain open for 90 days to allow her to submit evidence.  Importantly, she waived RO consideration of this evidence, which was subsequently received in August 2017.  See 38 C.F.R. § 20.1304(c).

Additionally, at the hearing, a motion to advance this matter on the docket due to age was made.  The undersigned, based on 38 C.F.R. § 20.900(c), granted the motion.  Given such, the appeal is advanced.  38 U.S.C.A. §7107(a)(2) (West 2015).  
The Veteran was denied a claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 in a November 2008 VA rating decision.  The appellant, in her VA Form 9, received in August 2009, appears to disagree with this decision.  However, the RO did not issue a SOC or seek clarification as to whether she was appealing this issue.  Given that the Veteran is dicussed below, is awarded DIC benefits pursuant to 38 U.S.C.A § 1310, DIC benefits pursuant to 38 U.S.C.A. § 1318 is moot, and issuance of an SOC or clarification is not warranted.


FINDINGS OF FACT

1.At the time of the Veteran's death, he was service connected for posttraumatic stress disorder.

2.  The Veteran's death certificate lists the cause of death as Acute Cerebrovascular Accident.

2.  The probative evidence of record shows that the cause of the Veteran's death includes conditions, specifically PTSD, which contributed substantially or materially and gave aid and lent assistance to the production of death of the Veteran.

CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has the duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

With respect to Dependency and Indemnity Compensation (DIC) benefits claim, 38 U.S.C.A § 5103 notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided the requisite VCAA notice in a letter dated September 17, 2008, in connection with this case.

VA also has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran prior to his death.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, a marriage certificate, and the Veteran's death certificate.  Also of record, and considered in connection with this appeal, are various statements submitted by the appellant.  A medical opinion from a VA examiner was also provided in November 2010.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), with respect to duty to assist with VA examinations for deceased Veterans.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the claim is required to comply with the duty to assist.  Therefore, any error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Background

The Veteran died of acute cerebrovascular accident (ACA).  (See Veteran's death certificate issued June 27, 2008).  During his lifetime, the Veteran was service connected for posttraumatic stress disorder (PTSD) with a disability rating of 70 percent, effective from May 2003; a gunshot wound scar below the right eye rated at 10 percent, effective from August 1945; and residuals of infectious hepatitis rated at 0 percent, effective from January 1948.  A total disability rating for individual unemployability (TDIU) based on service-connected disability was granted in May 2003.  See Rating Decision August 2003.

Upon her husband's death, the Veteran's widow filed a claim for, inter alia, entitlement to service connection for the cause of the Veteran's death in July 2008, which was denied in December 2008.  The appellant filed a notice of disagreement (NOD) in March 2009.  She maintained that the Veteran's PTSD condition contributed to her husband's death.  In her NOD, the appellant stated, "[h]is death is service connected, his Post traumatic stress syndrome was only diagnosed by VA five years ago.  It most certainly contributed to the stroke that ended his life."  A statement of the case (SOC) was issued in August 2009.  The Veteran filed her formal appeal in September 2009.  Supplemental Statements of the Case (SSOCs) were issued in November 2009 and December 2010. 

Merits of the Claim

I. Service Connection - Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  The death of the Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2016).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the evidence in support of the claim is in relative balance with the weight of the evidence against the claim.  In either event the Veteran will prevail.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant maintains that PTSD was the "main contributory cause of the Veteran's death."  (See Statement of Accredited Representative, December 14, 2009).  In support of her claim, the appellant submitted letters from the Veteran's physician, Stephen P. Datu, M.D.,

In a July 2008 letter, Dr. D, stated that the Veteran "suffered from multiple chronic illnesses and medical conditions that include hypertension, diabetes, and coronary heart disease ultimately contributing to his recent death."  As to PTSD, Dr. D only opined that due to his military involvement, he suffered from Post Traumatic Stress Syndrome."  

In January 2009, Dr. D, stated "[the Veteran] had frequent nightmares of the war.  He avoided the subject and this caused undue stress to his emotion that I believe that likely contributed to his stroke." (Physicians statement dated January 6, 2009).

In a January 2010 opinion, Dr. D, reported that the Veteran suffered from, "an array of chronic medical conditions that included hypertension, diabetes, hypercholesterol, and coronary heart disease.  These conditions ultimately claimed his life in the form of a stroke."  He opined, based on a review of the Veteran's history, that:

the root cause of his multiple medical problems can be attributed to the stress that he suffered during the post war years.  We now refer to this condition as posttraumatic stress syndrome (PTSD). . . . It is my belief then that he indeed suffered from PTSD that contributed to his medical ailments that unfortunately led to a major stroke and ultimately his life.

(Physician's statement dated January 21, 2010).

In February 2010, the appellant submitted an article from the Mayo Clinic staff, at to complications of PTSD, which reported that studies of war veterans have demonstrated a link between PTSD and the development of medical illnesses, such as cardiovascular disease.

In a November 2010 opinion rendered by a VA physician as to whether or not PTSD "significantly contributed" to the Veteran's stroke, the VA examiner concluded that PTSD played a role in the Veteran's illnesses leading to his death.  The VA examiner opined:  "PTSD in this veteran was not the direct cause of the stroke, although PTSD condition at least as likely as not contributed to increasing the risk of developing other medical conditions which could lead to his stroke."  The examiner stated that the Veteran had an ischemic infarction which, "is usually related to a blood clot in the brain arteries... and this is directly related to the other several medical factors veteran had at the moment of his death..."  In his opinion, the examiner also listed the Veteran's other clusters of diseases as were noted by the Veteran's private physician.  He said that "stress like the one seen in PTSD patients can lead to a host of other health problems . . . .[T]he determination of the exact contribution of PTSD to veteran condition at the moment of his death cannot be done without the resort to mere speculation."  (C & P Compensation Examination November 16, 2010). 

In August 2017, Dr. D. submitted another medical opinion referencing a treatise to support his opinion that the Veteran's service-connected PTSD contributed to his ACA.

In the present case, both the VA examiner and Dr. D, have opined that the Veteran's service-connected PTSD aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312 (c).  Although the exact nature of the role of PTSD cannot be determined, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is therefore granted, based on a finding that the evidence is in a state of equipoise regarding both examiners findings that the Veteran's PTSD contributed to the Veteran's death. 


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


